Exhibit 10.1

WESTERN DIGITAL CORPORATION

AMENDED AND RESTATED

2004 PERFORMANCE INCENTIVE PLAN

(Amended and Restated as of August 5, 2015)

 

1. PURPOSE OF PLAN

The purpose of this Western Digital Corporation 2004 Performance Incentive Plan
(this “Plan”) of Western Digital Corporation, a Delaware corporation (the
“Corporation”), is to promote the success of the Corporation and to increase
stockholder value by providing an additional means through the grant of awards
to attract, motivate, retain and reward selected employees and other eligible
persons.

 

2. ELIGIBILITY

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a member of the Board; or (c) an individual consultant or
advisor who renders or has rendered bona fide services (other than services in
connection with the offering or sale of securities of the Corporation or one of
its Subsidiaries in a capital-raising transaction or as a market maker or
promoter of securities of the Corporation or one of its Subsidiaries) to the
Corporation or one of its Subsidiaries and who is selected to participate in
this Plan by the Administrator; provided, however, that a person who is
otherwise an Eligible Person under clause (c) above may participate in this Plan
only if such participation would not adversely affect either the Corporation’s
eligibility to use Form S-8 to register under the Securities Act of 1933, as
amended (the “Securities Act”), the offering and sale of shares issuable under
this Plan by the Corporation or the Corporation’s compliance with any other
applicable laws. An Eligible Person who has been granted an award (a
“participant”) may, if otherwise eligible, be granted additional awards if the
Administrator shall so determine. As used herein, “Subsidiary” means any
corporation or other entity a majority of whose outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Corporation;
and “Board” means the Board of Directors of the Corporation.

 

3. PLAN ADMINISTRATION

 

  3.1

The Administrator. This Plan shall be administered by and all awards under this
Plan shall be authorized by the Administrator. The “Administrator” means the
Board or one or more committees appointed by the Board or another committee
(within its delegated authority) to administer all or certain aspects of this
Plan. Any such committee shall be comprised solely of one or more directors or
such number of directors as may be required under applicable law. A committee
may delegate some or all of its authority to another committee so constituted.
The Board or a committee comprised solely of directors may also delegate, to the
extent permitted by Section 157(c) of the Delaware General Corporation Law and
any other applicable law, to one or more officers of the Corporation, its powers

 

1



--------------------------------------------------------------------------------

  under this Plan (a) to designate the officers and employees of the Corporation
and its Subsidiaries who will receive grants of awards under this Plan, and
(b) to determine the number of shares subject to, and the other terms and
conditions of, such awards. The Board may delegate different levels of authority
to different committees with administrative and grant authority under this Plan.
Unless otherwise provided in the Bylaws of the Corporation or the applicable
charter of any Administrator: (x) a majority of the members of the acting
Administrator shall constitute a quorum, and (y) the vote of a majority of the
members present assuming the presence of a quorum or the unanimous written
consent of the members of the Administrator shall constitute action by the
acting Administrator.

 

  3.2 Powers of the Administrator. Subject to the express provisions of this
Plan, the Administrator is authorized and empowered to do all things necessary
or desirable in connection with the authorization of awards and the
administration of this Plan (in the case of a committee or delegation to one or
more officers, within the authority delegated to that committee or person(s)),
including, without limitation, the authority to:

 

  (a) determine eligibility and, from among those persons determined to be
eligible, the particular Eligible Persons who will receive an award under this
Plan;

 

  (b) grant awards to Eligible Persons, determine the price (if any) at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons (in the case of securities-based awards),
determine the other specific terms and conditions of such awards consistent with
the express limits of this Plan, establish the installment(s) (if any) in which
such awards shall become exercisable or shall vest (which may include, without
limitation, performance and/or time-based schedules), or determine that no
delayed exercisability or vesting is required (subject to the minimum vesting
rules of Section 5.1.5), establish any applicable performance-based
exercisability or vesting requirements, determine the extent (if any) to which
any applicable exercise and vesting requirements have been satisfied, and
establish the events (if any) of termination or reversion of such awards;

 

  (c) approve the forms of award agreements (which need not be identical either
as to type of award or among participants);

 

  (d) construe and interpret this Plan and any agreements defining the rights
and obligations of the Corporation, its Subsidiaries, and participants under
this Plan, make any and all determinations necessary under this Plan and any
such agreements, further define the terms used in this Plan, and prescribe,
amend and rescind rules and regulations relating to the administration of this
Plan or the awards granted under this Plan;

 

2



--------------------------------------------------------------------------------

  (e) cancel, modify, or waive the Corporation’s rights with respect to, or
modify, discontinue, suspend, or terminate any or all outstanding awards,
subject to any required consent under Section 8.6.5;

 

  (f) accelerate, waive or extend the vesting or exercisability, or modify or
extend the term of any or all such outstanding awards (in the case of options or
stock appreciation rights, within the maximum term of such awards) in such
circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a termination of employment or services or other
events of a personal nature) subject to any required consent under Section 8.6.5
and subject to the minimum vesting rules of Section 5.1.5;

 

  (g) adjust the number of shares of Common Stock subject to any award, adjust
the price of any or all outstanding awards or otherwise waive or change
previously imposed terms and conditions, in such circumstances as the
Administrator may deem appropriate, in each case subject to Sections 4 and 8.6
(and subject to the no repricing provision below);

 

  (h) determine the date of grant of an award, which may be a designated date
after but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award); provided, that
the grant date of any award may not be modified once such grant date has
occurred;

 

  (i) determine whether, and the extent to which, adjustments are required
pursuant to Section 7 hereof and authorize the termination, conversion,
substitution or succession of awards upon the occurrence of an event of the type
described in Section 7;

 

  (j) acquire or settle (subject to Sections 7 and 8.6) rights under awards in
cash, stock of equivalent value, or other consideration (subject to the no
repricing provision below); and

 

  (k) determine the fair market value of the Common Stock or awards under this
Plan from time to time and/or the manner in which such value will be determined.

Notwithstanding the foregoing and except for an adjustment pursuant to
Section 7.1 or a repricing approved by stockholders, in no case may the
Administrator (1) amend an outstanding stock option or SAR to reduce the
exercise price or base price of the award, (2) cancel, exchange, or surrender an
outstanding stock option or SAR in exchange for cash or other awards for the
purpose of repricing the award, or (3) cancel, exchange, or surrender an
outstanding stock option or SAR in exchange for an option or SAR with an
exercise or base price that is less than the exercise or base price of the
original award.

 

3



--------------------------------------------------------------------------------

  3.3 Binding Determinations. Any determination or other action taken by, or
inaction of, the Corporation, any Subsidiary, or the Administrator relating or
pursuant to this Plan (or any award made under this Plan) and within its
authority hereunder or under applicable law shall be within the absolute
discretion of that entity or body and shall be conclusive and binding upon all
persons. Neither the Board nor any Board committee, nor any member thereof or
person acting at the direction thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Plan (or any award made under this Plan), and all such persons shall
be entitled to indemnification and reimbursement by the Corporation in respect
of any claim, loss, damage or expense (including, without limitation, attorneys’
fees) arising or resulting therefrom to the fullest extent permitted by law
and/or under any directors and officers liability insurance coverage that may be
in effect from time to time. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, nor the Corporation or
any of its Subsidiaries, shall be liable for any damages of a participant should
an award or other action with respect thereto not satisfy Rule 16b-3 promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
should an option intended as an ISO (as defined below) fail to actually meet the
requirements of the Internal Revenue Code of 1986, as amended (the “Code”),
applicable to ISOs, should any award fail to qualify for any intended tax
treatment or be subject to tax, penalty, or interest under Section 409A of the
Code or other tax penalties, or otherwise for any tax or other liability imposed
on a participant with respect to an award.

 

  3.4 Reliance on Experts. In making any determination or in taking or not
taking any action under this Plan, the Board or a committee, as the case may be,
may obtain and may rely upon the advice of experts, including employees and
professional advisors to the Corporation. No director, officer or agent of the
Corporation or any of its Subsidiaries shall be liable for any such action or
determination taken or made or omitted in good faith.

 

  3.5 Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.

 

4. SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

 

  4.1 Shares Available. Subject to the provisions of Section 7.1, the capital
stock that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” shall mean the common
stock of the Corporation and such other securities or property as may become the
subject of awards under this Plan, or may become subject to such awards,
pursuant to an adjustment made under Section 7.1.

4.2 Share Limits. The maximum number of shares of Common Stock that may be
delivered pursuant to awards granted to Eligible Persons under this Plan (the
“Share Limit”) is 65,837,248.

 

4



--------------------------------------------------------------------------------

Shares issued in respect of any “Full-Value Award” granted under this Plan shall
be counted against the foregoing Share Limit as 1.72 shares for every one share
actually issued in connection with such award. For this purpose, a “Full-Value
Award” means any award under this Plan that is not a stock option grant or a
stock appreciation right grant.

The following limits also apply with respect to awards granted under this Plan:

 

  (1) The maximum number of shares of Common Stock that may be delivered
pursuant to options qualified as incentive stock options granted under this Plan
is 65,837,248 shares.

 

  (2) The maximum number of shares of Common Stock subject to those options and
stock appreciation rights that are granted during any calendar year to any
individual under this Plan is 1,000,000 shares.

 

  (3) Additional limits with respect to Qualified Performance-Based Awards are
set forth in Section 5.2.3.

 

  (4) In no event will greater than five percent (5%) of the total shares of
Common Stock available for award grant purposes under this Plan be used for
purposes of granting certain “Special Full-Value Awards” referred to in
Section 5.1.5.

 

  (5) In no event shall the value (based on the fair market value of the shares
on the date of grant of the applicable award, using such valuation principles as
determined by the Administrator) of the shares of Common Stock subject to awards
granted under this Plan to any one non-employee member of the Board (a
“Non-Employee Director”) in any one Grant Year exceed $900,000. The limit in the
preceding sentence shall not apply as to any award granted to an individual for
services in a capacity other than as a Non-Employee Director, even if such
individual is, was or becomes a Non-Employee Director. For this purpose, “Grant
Year” means the annual period commencing on the date of the Corporation’s annual
meeting of stockholders and concluding on the day immediately preceding the next
annual meeting of stockholders, or such other annual period as the Administrator
may determine in its discretion.

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.

 

  4.3 Awards Settled in Cash, Reissue of Awards and Shares. The share limits of
this Plan are subject to adjustment pursuant to the following provisions of this
Section 4.3, subject to any applicable limitations under Section 162(m) of the
Code with respect to awards intended to qualify as performance-based
compensation thereunder. Refer to Section 8.10 for application of this Plan’s
share limits with respect to assumed awards.

 

  (a) Shares that are subject to or underlie awards which expire or for any
reason are cancelled or terminated, are forfeited, fail to vest, or for any
other reason are not paid or delivered under this Plan shall again be available
for subsequent awards under this Plan.

 

5



--------------------------------------------------------------------------------

  (b) Shares that are exchanged by a participant or withheld by the Corporation
as full or partial payment in connection with any award under this Plan, shares
exchanged by a participant or withheld by the Corporation or one of its
Subsidiaries to satisfy the tax withholding obligations related to any award,
and shares purchased on the open market with the cash proceeds from the exercise
of options, shall not be available for subsequent awards under this Plan.

 

  (c) To the extent that an award is settled in cash or a form other than shares
of Common Stock, the shares that would have been delivered had there been no
such cash or other settlement shall not be counted against the shares available
for issuance under this Plan.

 

  (d) In the event that shares of Common Stock are delivered in respect of a
dividend equivalent right, only the actual number of shares delivered with
respect to the award shall be counted against the share limits of this Plan. To
the extent that shares of Common Stock are delivered pursuant to the exercise of
a stock appreciation right or stock option, the number of underlying shares as
to which the exercise related shall be counted against the applicable share
limits under Section 4.2, as opposed to only counting the shares actually
issued. (For purposes of clarity, if a stock appreciation right relates to
100,000 shares and is exercised at a time when the payment due to the
participant is 15,000 shares, 100,000 shares shall be charged against the
applicable share limits under Section 4.2 with respect to such exercise.)

 

  4.4 No Fractional Shares. No fractional shares shall be delivered under this
Plan. The Administrator may pay cash in lieu of any fractional shares in
settlements of awards under this Plan.

 

5. AWARDS

 

  5.1 Type and Form of Awards. The Administrator shall determine the type or
types of award(s) to be made to each selected Eligible Person. Awards may be
granted singly, in combination or in tandem. Awards also may be made in
combination or in tandem with, in replacement of, as alternatives to, or as the
payment form for grants or rights under any other employee or compensation plan
of the Corporation or one of its Subsidiaries. The types of awards that may be
granted under this Plan are:

5.1.1    Stock Options. A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive

 

6



--------------------------------------------------------------------------------

stock option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO). The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option. The maximum term
of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be not less than 100% of the fair market
value of a share of Common Stock on the date of grant of the option. When an
option is exercised, the exercise price for the shares to be purchased shall be
paid in full in cash or such other method permitted by the Administrator
consistent with Section 5.5.

5.1.2    Additional Rules Applicable to ISOs. To the extent that the aggregate
fair market value (determined at the time of grant of the applicable option) of
stock with respect to which ISOs first become exercisable by a participant in
any calendar year exceeds $100,000, taking into account both Common Stock
subject to ISOs under this Plan and stock subject to ISOs under all other plans
of the Corporation or one of its Subsidiaries (or any parent or predecessor
corporation to the extent required by and within the meaning of Section 422 of
the Code and the regulations promulgated thereunder), such options shall be
treated as nonqualified stock options. In reducing the number of options treated
as ISOs to meet the $100,000 limit, the most recently granted options shall be
reduced first. To the extent a reduction of simultaneously granted options is
necessary to meet the $100,000 limit, the Administrator may, in the manner and
to the extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Corporation or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Corporation and ending with the subsidiary in
question). No ISO may be granted to any person who, at the time the option is
granted, owns (or is deemed to own under Section 424(d) of the Code) shares of
outstanding Common Stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation, unless the exercise price of
such option is at least 110% of the fair market value of the stock subject to
the option and such option by its terms is not exercisable after the expiration
of five years from the date such option is granted. If an otherwise intended ISO
fails to meet the applicable requirements of Section 422 of the Code, the option
shall be rendered a nonqualified stock option.

5.1.3    Stock Appreciation Rights. A stock appreciation right or “SAR” is a
right to receive a payment, in cash and/or Common Stock, equal to the excess of
the fair market value of a specified number of shares of Common Stock on the
date the SAR is exercised over the “base price” of the award, which base price
shall not be less than the fair market value of a share of Common Stock on the
date the SAR was granted and shall be set forth in the applicable award
agreement. The maximum term of a SAR shall be ten (10) years.

 

7



--------------------------------------------------------------------------------

5.1.4    Other Awards. The other types of awards that may be granted under this
Plan include: (a) stock bonuses, restricted stock, performance stock, stock
units, phantom stock, dividend equivalents, or similar rights to purchase or
acquire shares, whether at a fixed or variable price (or no price) or fixed or
variable ratio related to the Common Stock, and any of which may (but need not)
be fully vested at grant or vest upon the passage of time, the occurrence of one
or more events, or the satisfaction of performance criteria or other conditions,
or any combination thereof; or (b) cash awards. Dividend equivalent rights may
be granted as a separate award or in connection with another award under this
Plan; provided, however, that dividend equivalent rights may not be granted in
connection with a stock option or SAR granted under this Plan. In addition, any
dividends and/or dividend equivalents as to the unvested portion of a restricted
stock award that is subject to performance-based vesting requirements or the
unvested portion of a stock unit award that is subject to performance-based
vesting requirements will be subject to termination and forfeiture to the same
extent as the corresponding portion of the award to which they relate in the
event the applicable performance-based vesting conditions are not satisfied.

5.1.5    Minimum Vesting Requirements. Except for any accelerated vesting
required or permitted pursuant to Section 7 and except as otherwise provided in
the following provisions of this Section 5.1.5, and subject to such additional
vesting requirements or conditions as the Administrator may establish with
respect to the award, each award granted under this Plan that is a Full-Value
Award and payable in shares of Common Stock shall be subject to the following
minimum vesting requirements: (a) if the award includes a performance-based
vesting condition, the award shall not vest earlier than the first anniversary
of the date of grant of the award and vesting shall occur only if the award
holder is employed by, a director of, or otherwise providing services to the
Corporation or one of its Subsidiaries on such vesting date; and (b) if the
award does not include a performance-based vesting condition, the award shall
not vest more rapidly than in monthly installments over the three-year period
immediately following the date of grant of the award and vesting of any vesting
installment of the award shall occur only if the award holder is employed by, a
director of, or otherwise providing services to the Corporation or one of its
Subsidiaries on the date such installment is scheduled to vest; provided that
the Administrator may accelerate or provide in the applicable award agreement
for the accelerated vesting of any Full-Value Award in connection with a change
in control of the award holder’s employer (or a parent thereof) in accordance
with the Plan, the termination of the award holder’s service (including a
termination of service due to the award holder’s death, disability or
retirement, but not including a termination of service by the award holder’s
employer for cause), or as consideration or partial consideration for a release
by the award holder of pending or threatened claims against the Corporation, the
award holder’s employer, or any of their respective officers, directors or other
affiliates (regardless of whether the release is given in connection with a
termination of service by the award holder’s employer for cause or other
circumstances). The Administrator may, however, accelerate or provide in the
applicable award agreement for the accelerated vesting of any Full-Value Award
in circumstances not contemplated by the preceding sentence, and/or provide for
a vesting schedule that is

 

8



--------------------------------------------------------------------------------

shorter than the minimum schedule contemplated by the preceding sentence, in
such circumstances as the Administrator may deem appropriate; provided, however,
that the portion of any such Full-Value Award that vests earlier than the
minimum vesting dates that would be applicable pursuant to the minimum vesting
requirements of the preceding sentence (or, as to any accelerated vesting,
provides for accelerated vesting other than in the circumstances contemplated by
the preceding sentence) shall count against the applicable share limits of
Section 4.2 as a Special Full-Value Award (as opposed to counting against such
limits only as a Full-Value Award).

 

  5.2 Section 162(m) Performance-Based Awards. Without limiting the generality
of the foregoing, any of the types of awards listed in Section 5.1.4 above may
be granted as awards intended to satisfy the requirements for “performance-based
compensation” within the meaning of Section 162(m) of the Code. An award (other
than an option or SAR) intended by the Administrator to satisfy the requirements
for “performance-based compensation” within the meaning of Section 162(m) of the
Code is referred to as a “Qualified Performance-Based Awards.” An option or SAR
intended to satisfy the requirements for “performance-based compensation” within
the meaning of Section 162(m) of the Code is referred to as a “Qualifying
Option” or “Qualifying SAR,” respectively. The grant, vesting, exercisability or
payment of Qualified Performance-Based Awards may depend (or, in the case of
Qualifying Options or Qualifying SARs, may also depend) on the degree of
achievement of one or more performance goals relative to a pre-established
targeted level or levels using one or more of the Business Criteria set forth
below (on an absolute or relative (including, without limitation, relative to
the performance of one or more other companies or upon comparisons of any of the
indicators of performance relative to one or more other companies) basis) for
the Corporation on a consolidated basis or for one or more of the Corporation’s
subsidiaries, segments, divisions or business units, or any combination of the
foregoing. Any Qualified Performance-Based Award shall be subject to all of the
following provisions of this Section 5.2, and a Qualifying Option or Qualifying
SAR shall be subject to the following provisions of this Section 5.2 only to the
extent expressly provided below. Nothing in this Plan, however, requires the
Administrator to qualify any award or compensation as “performance-based
compensation” under Section 162(m) of the Code.

5.2.1    Class; Administrator. The eligible class of persons for Qualified
Performance-Based Awards under this Section 5.2, as well as Qualifying Options
and Qualifying SARs, shall be officers and employees of the Corporation or one
of its Subsidiaries. To qualify awards as performance-based under
Section 162(m), the Administrator approving Qualified Performance-Based Awards
or Qualifying Options or Qualifying SARs, or making any certification required
pursuant to Section 5.2.4, must consist of a committee consisting solely of two
or more outside directors (as this requirement is applied under Section 162(m)
of the Code).

 

9



--------------------------------------------------------------------------------

5.2.2    Performance Goals.

 

  (a) The specific performance goals for Qualified Performance-Based Awards
(other than Qualifying Options and Qualifying SARs) shall be, on an absolute or
relative basis, established based on one or more of the following business
criteria (“Business Criteria”) as selected by the Administrator in its sole
discretion: (i) earnings per share, (ii) adjusted earnings per share, (iii) cash
flow (which means cash and cash equivalents derived from either net cash flow
from operations or net cash flow from operations, financing and investing
activities), (iv) stock price, (v) total stockholder return, (vi) gross or net
sales or revenue, (vii) revenue growth, (viii) operating income (before or after
taxes), (ix) net earnings (before or after interest, taxes, depreciation and/or
amortization), (x) return on equity, assets, capital or net investment,
(xi) cost or expense containment or reduction, (xii) market share or total
available market, (xiii) economic value added, (xiv) gross margin or adjusted
gross margin, (xv) net income, or any combination thereof. To qualify awards as
performance-based under Section 162(m) of the Code, the applicable Business
Criterion (or Business Criteria, as the case may be) and specific performance
formula, goal or goals (“targets”) must be established and approved by the
Administrator during the first 90 days of the performance period (and, in the
case of performance periods of less than one year, in no event after 25% or more
of the performance period has elapsed) and while performance relating to such
target(s) remains substantially uncertain within the meaning of Section 162(m)
of the Code. The applicable performance measurement period may not be less than
three months nor more than 10 years.

 

  (b)

Performance targets for Qualified Performance-Based Awards shall be adjusted to
mitigate the unbudgeted impact of significant, material, unusual or nonrecurring
items, accounting changes and extraordinary events not foreseen at the time the
targets were set unless the Administrator provides otherwise at the time of
establishing the targets. By way of example, such adjustment items may include,
but are not limited to, one or more of the following: (i) items related to a
change in accounting principle, (ii) items relating to financing activities,
(iii) expenses for restructuring or productivity initiatives, (iv) other
non-operating items, (v) items related to acquisitions, (vi) items attributable
to the business operations of any entity acquired by the Corporation during the
performance period, (vii) items related to the disposal of a business or segment
of a business, (viii) items related to discontinued operations that do not
qualify as a segment of a business under applicable accounting standards,
(ix) items attributable to any stock dividend, stock split, combination or
exchange of stock occurring during the performance period, (x) any other items
of significant income or expense, (xi) items relating to unusual or
extraordinary corporate transactions, events or developments, (xii) items
related to amortization of acquired intangible assets, (xiii) items that are
outside the scope of core, on-going business activities, (xiv) items related to
acquired in-process research and development, (xv) items relating to changes in
tax laws, (xvi) items relating to licensing or partnership arrangements,
(xvii) items relating to asset impairment charges, (xviii) items relating to
gains or losses for litigation, arbitration and contractual settlements, or
(xix) items relating to any

 

10



--------------------------------------------------------------------------------

  other unusual or nonrecurring events or changes in applicable law or business
conditions.

5.2.3    Form of Payment; Maximum Qualified Performance-Based Award. Grants or
awards under this Section 5.2 may be paid in cash or shares of Common Stock or
any combination thereof. Grants of Qualifying Options and Qualifying SARs to any
one participant in any one calendar year shall be subject to the limit set forth
in Section 4.2(2). The maximum number of shares of Common Stock which may be
subject to Qualified Performance-Based Awards (other than Qualifying Options and
Qualifying SARs, but including Qualified Performance-Based Awards payable in
shares of Common Stock and Qualified Performance-Based Awards payable in cash
where the amount of cash payment upon or following vesting of the award is
determined with reference to the fair market value of a share of Common Stock)
that are granted to any one participant in any one calendar year shall not
exceed 800,000 shares, either individually or in the aggregate, subject to
adjustment as provided in Section 7.1. The aggregate amount of compensation to
be paid to any one participant in respect of all Qualified Performance-Based
Awards payable only in cash (excluding cash awards covered by the preceding
sentence where the cash payment is determined with reference to the fair market
value of a share of Common Stock upon or following the vesting of the award)
granted to that participant in any one calendar year shall not exceed
$10,000,000. Awards that are cancelled during the year shall be counted against
these limits to the extent required by Section 162(m) of the Code.

5.2.4    Certification of Payment. Before any Qualified Performance-Based Award
(other than Qualifying Options and Qualifying SARs) is paid and to the extent
applicable to qualify the award as performance-based compensation within the
meaning of Section 162(m) of the Code, the Administrator must certify in writing
that the performance target(s) and any other material terms of the Qualified
Performance-Based Award were satisfied.

5.2.5    Reservation of Discretion. The Administrator will have the discretion
to determine the restrictions or other limitations of the individual awards
granted under this Section 5.2 including the authority to reduce awards, payouts
or vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.

5.2.6    Expiration of Grant Authority. As required pursuant to Section 162(m)
of the Code and the regulations promulgated thereunder, the Administrator’s
authority to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than
Qualifying Options and Qualifying SARs) shall terminate upon the first meeting
of the Corporation’s stockholders that occurs in the fifth year following the
year in which the Corporation’s stockholders approve this restatement of the
Plan, subject to any subsequent extension that may be approved by stockholders.

 

11



--------------------------------------------------------------------------------

  5.3 Award Agreements. Each award shall be evidenced by either (1) a written
award agreement in a form approved by the Administrator, or (2) an electronic
notice of award grant in a form approved by the Administrator and recorded by
the Corporation (or its designee) in an electronic recordkeeping system used for
the purpose of tracking award grants under this Plan generally (in each case, an
“award agreement”), as the Administrator may provide and, in each case and if
required by the Administrator, executed or otherwise electronically accepted
(including deemed acceptance) by the recipient of the award in such form and
manner as the Administrator may require. The Administrator may authorize any
officer of the Corporation (other than the particular award recipient) to
execute any or all award agreements on behalf of the Corporation. The award
agreement shall set forth the material terms and conditions of the award as
established by the Administrator consistent with the express limitations of this
Plan.

 

  5.4 Deferrals and Settlements. Payment of awards may be in the form of cash,
Common Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions (if any) as it may impose, as set forth in
the applicable award agreement. The Administrator may also require or permit
participants to elect to defer the issuance of shares or the settlement of
awards in cash under such rules and procedures as it may establish under this
Plan and in accordance with the applicable award agreement. The Administrator
may also provide that deferred settlements include the payment or crediting of
interest or other earnings on the deferral amounts, or the payment or crediting
of dividend equivalents where the deferred amounts are denominated in shares.

 

  5.5 Consideration for Common Stock or Awards. The purchase price (if any) for
any award granted under this Plan or the Common Stock to be delivered pursuant
to an award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

 

  ●   a reduction in compensation otherwise payable to the recipient of such
award or for services rendered by the recipient;

 

  ●   cash, check payable to the order of the Corporation, or electronic funds
transfer;

 

  ●   notice and third party payment in such manner as may be authorized by the
Administrator;

 

  ●   the delivery of previously owned shares of Common Stock;

 

  ●   by a reduction in the number of shares otherwise deliverable pursuant to
the award; or

 

  ●   subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards, including
through same-day sales.

 

12



--------------------------------------------------------------------------------

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. The Corporation will not
be obligated to deliver any shares unless and until it receives full payment of
the exercise or purchase price therefor and any related withholding obligations
under Section 8.5 and any other conditions to exercise or purchase have been
satisfied. Unless otherwise expressly provided in the applicable award
agreement, the Administrator may at any time eliminate or limit a participant’s
ability to pay any purchase or exercise price of any award or shares by any
method other than cash payment to the Corporation.

 

  5.6 Definition of Fair Market Value.  For purposes of this Plan, “fair market
value” shall mean, unless otherwise determined or provided by the Administrator
in the circumstances, the closing price (in regular trading) of a share of
Common Stock on the NASDAQ Stock Market (or, if the Common Stock is not then
traded on the NASDAQ Stock Market, on the principal national securities exchange
on which the Common Stock is then listed or admitted to trade) (the “Exchange”)
for the date in question or, if no sales of Common Stock were made on the
Exchange on that date, the closing price (in regular trading) of a share of
Common Stock on the Exchange for the next preceding day on which sales of Common
Stock were made on the Exchange. The Administrator may, however, provide with
respect to one or more awards that the fair market value shall equal the last
closing price (in regular trading) of a share of Common Stock on the Exchange
available at the relevant time or the average of the high and low trading prices
of a share of Common Stock on the Exchange for the date in question or the most
recent trading day. If the Common Stock is no longer listed or is no longer
actively traded on the Exchange as of the applicable date, the fair market value
of the Common Stock shall be the value as reasonably determined by the
Administrator for purposes of the award in the circumstances. The Administrator
also may adopt a different methodology for determining fair market value with
respect to one or more awards if a different methodology is necessary or
advisable to secure any intended favorable tax, legal or other treatment for the
particular award(s) (for example, and without limitation, the Administrator may
provide that fair market value for purposes of one or more awards will be based
on an average of closing prices (or the average of high and low daily trading
prices) for a specified period preceding the relevant date).

 

  5.7 Transfer Restrictions.

5.7.1    Limitations on Exercise and Transfer.  Unless otherwise expressly
provided in (or pursuant to) this Section 5.7, by applicable law and by the
award agreement, as the same may be amended, (a) all awards are non-transferable
and shall not be subject in any manner to sale, transfer, anticipation,
alienation, assignment, pledge, encumbrance or charge; (b) awards shall be
exercised only by the participant; and (c) amounts payable or shares issuable
pursuant to any award shall be delivered only to (or for the account of) the
participant.

 

13



--------------------------------------------------------------------------------

5.7.2    Exceptions.  The Administrator may permit awards to be transferred to
other persons or entities pursuant to such conditions and procedures, including
limitations on subsequent transfers, as the Administrator may, in its sole
discretion, establish in writing; provided, however, that any such transfer
shall only be permitted if it is made by the participant for estate or tax
planning or charitable purposes for no (or nominal) consideration, as determined
by the Administrator. Any permitted transfer shall be subject to compliance with
applicable federal and state securities laws.

5.7.3    Further Exceptions to Limits on Transfer.  The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:

 

  (a) transfers to the Corporation,

 

  (b) the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

 

  (c) subject to any applicable limitations on ISOs and to such procedures as
the Administrator may prescribe, transfers to a family member (or former family
member) pursuant to a domestic relations order,

 

  (d) if the participant has suffered a disability, permitted transfers or
exercises on behalf of the participant by his or her legal representative, or

 

  (e) the authorization by the Administrator of “cashless exercise” procedures
with third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.

 

  5.8 International Awards.  One or more awards may be granted to Eligible
Persons who provide services to the Corporation or one of its Subsidiaries
outside of the United States. Any awards granted to such persons may be granted
pursuant to the terms and conditions of any applicable sub-plans, if any,
appended to this Plan and approved by the Administrator.

 

6. EFFECT OF TERMINATION OF SERVICE ON AWARDS

 

  6.1

General.  The Administrator shall establish the effect (if any) of a termination
of employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Corporation or one of its Subsidiaries and provides other services to the
Corporation or one of its Subsidiaries, the Administrator shall be the sole
judge for purposes of this Plan (unless a contract or the award otherwise
provides) of whether the participant continues to

 

14



--------------------------------------------------------------------------------

  render services to the Corporation or one of its Subsidiaries and the date, if
any, upon which such services shall be deemed to have terminated.

 

  6.2 Events Not Deemed Terminations of Service.  Unless the express policy of
the Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, or except as otherwise required by applicable law, the employment
relationship shall not be considered terminated in the case of (a) sick leave,
(b) military leave, or (c) any other leave of absence authorized by the
Corporation or one of its Subsidiaries, or the Administrator; provided that
unless reemployment upon the expiration of such leave is guaranteed by contract
or law or the Administrator otherwise provides, such leave is for a period of
not more than three months. In the case of any employee of the Corporation or
one of its Subsidiaries on an approved leave of absence, continued vesting of
the award while on leave from the employ of the Corporation or one of its
Subsidiaries may be suspended until the employee returns to service, unless the
Administrator otherwise provides or applicable law otherwise requires. In no
event shall an award be exercised after the expiration of the term set forth in
the award agreement.

 

  6.3 Effect of Change of Subsidiary Status.  For purposes of this Plan and any
award, if an entity ceases to be a Subsidiary of the Corporation a termination
of employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Corporation or another Subsidiary that
continues as such after giving effect to the transaction or other event giving
rise to the change in status unless the Subsidiary that is sold, spun-off or
otherwise divested (or its successor or a direct or indirect parent of such
Subsidiary or successor) assumes the Eligible Person’s award(s) in connection
with such transaction.

 

7. ADJUSTMENTS; ACCELERATION

 

  7.1 Adjustments.  Subject to Section 7.2, upon (or, as may be necessary to
effect the adjustment, immediately prior to): any reclassification,
recapitalization, stock split (including a stock split in the form of a stock
dividend) or reverse stock split; any merger, combination, consolidation, or
other reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any outstanding
awards, (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any outstanding awards, and/or (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, in each case to the extent necessary to preserve (but not
increase) the level of incentives intended by this Plan and the then-outstanding
awards.

 

15



--------------------------------------------------------------------------------

Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based awards to the
extent necessary to preserve (but not increase) the level of incentives intended
by this Plan and the then-outstanding performance-based awards.

It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances,
Section 424 of the Code as to ISOs, Section 409A of the Code as to awards
intended to comply therewith and not be subject to taxation thereunder, and
Section 162(m) of the Code as to any awarded intended as “performance-based
compensation” thereunder) and accounting (so as to not trigger any unintended
charge to earnings with respect to such adjustment) requirements.

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.

 

  7.2

Corporate Transactions - Assumption and Termination of Awards.  Upon any event
in which the Corporation does not survive, or does not survive as a public
company in respect of its Common Stock (including, without limitation, a merger,
combination, consolidation, or other reorganization; any exchange of Common
Stock or other securities of the Corporation; a sale of all or substantially all
the business, stock or assets of the Corporation; a dissolution of the
Corporation; or other event in which the Corporation does not survive or does
not survive as a public company in respect of its Common Stock), then the
Administrator may make provision for a cash payment in settlement of, or for the
assumption, substitution or exchange of any or all outstanding share-based
awards or the cash, securities or property deliverable to the holder of any or
all outstanding share-based awards, based upon, to the extent relevant under the
circumstances, the distribution or consideration payable to holders of the
Common Stock upon or in respect of such event. Upon the occurrence of (or, as
may be necessary to effect such action, immediately prior to) any event
described in the preceding sentence, then, unless the Administrator has made a
provision for the substitution, assumption, exchange or other continuation or
settlement of the award or the award would otherwise continue in accordance with
its terms in the circumstances: (1) subject to Section 7.5 and unless otherwise
provided in the applicable award agreement, each then-outstanding option and SAR
shall become fully vested, all shares of restricted stock then outstanding shall
fully vest free of restrictions, and each other award granted under this Plan
that is then outstanding

 

16



--------------------------------------------------------------------------------

  shall become payable to the holder of such award; and (2) each award shall
terminate upon the related event; provided that the holder of an option or SAR
shall be given reasonable advance notice of the impending termination and a
reasonable opportunity to exercise his or her outstanding vested options and
SARs (after giving effect to any accelerated vesting required in the
circumstances) in accordance with their terms before the termination of such
awards (except that in no case shall more than ten days’ notice of the impending
termination be required and any acceleration of vesting and any exercise of any
portion of an award that is so accelerated may be made contingent upon the
actual occurrence of the event).

The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award.

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.

 

  7.3 Possible Acceleration of Awards.  Without limiting Section 7.2 or the
Administrator’s broad authority to establish vesting provisions, in the event of
a Change in Control Event (as defined below), the Administrator may, in its
discretion, provide that any outstanding option or SAR shall become fully
vested, that any share of restricted stock then outstanding shall fully vest
free of restrictions, and that any other award granted under this Plan that is
then outstanding shall be payable to the holder of such award. The Administrator
may take such action with respect to all awards then outstanding or only with
respect to certain specific awards identified by the Administrator in the
circumstances and may condition any such acceleration upon the occurrence of
another event (such as, without limitation, a termination of the award holder’s
service). For purposes of this Plan, “Change in Control Event” means any of the
following:

 

  (a)

Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act, a “Person”), alone or together with its affiliates and associates,
including any group of persons which is deemed a “person” under Section 13(d)(3)
of the Exchange Act (other than the Corporation or any subsidiary thereof or any
employee benefit plan (or related trust) of the Corporation or any subsidiary
thereof, or any underwriter in connection with a firm commitment public offering
of the Corporation’s capital stock), becomes the “beneficial owner” (as such
term is defined in Rule 13d-3 of the Exchange Act, except that a person shall
also be deemed the beneficial owner of all securities which such person may have
a right to acquire, whether or not such right is presently exercisable, referred
to herein as “Beneficially Own” or “Beneficial Owner” as the context may
require) of thirty-three and one third percent or more of (i) the then
outstanding shares of the Corporation’s common stock (“Outstanding

 

17



--------------------------------------------------------------------------------

  Company Common Stock”) or (ii) securities representing thirty-three and
one-third percent or more of the combined voting power of the Corporation’s then
outstanding voting securities (“Outstanding Company Voting Securities”) (in each
case, other than an acquisition in the context of a merger, consolidation,
reorganization, asset sale or other extraordinary transaction covered by, and
which does not constitute a Change in Control Event under, clause (c) below);

 

  (b) A change, during any period of two consecutive years, of a majority of the
Board as constituted as of the beginning of such period, unless the election, or
nomination for election by the Corporation’s stockholders, of each director who
was not a director at the beginning of such period was approved by vote of at
least two-thirds of the Incumbent Directors then in office (for purposes hereof,
“Incumbent Directors” shall consist of the directors holding office as of the
Effective Date and any person becoming a director subsequent to such date whose
election, or nomination for election by the Corporation’s stockholders, is
approved by a vote of at least a majority of the Incumbent Directors then in
office);

 

  (c) Consummation of any merger, consolidation, reorganization or other
extraordinary transaction (or series of related transactions) involving the
Corporation, a sale or other disposition of all or substantially all of the
assets of the Corporation, or the acquisition of assets or stock of another
entity by the Corporation or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (1) all
or substantially all of the individuals and entities that were the Beneficial
Owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination Beneficially
Own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such Business Combination (including,
without limitation, an entity that, as a result of such transaction, owns the
Corporation or all or substantially all of the Corporation’s assets directly or
through one or more subsidiaries (a “Parent”)), (2) no Person (excluding any
entity resulting from such Business Combination or a Parent or any employee
benefit plan (or related trust) of the Corporation or such entity resulting from
such Business Combination or Parent, and excluding any underwriter in connection
with a firm commitment public offering of the Corporation’s capital stock)
Beneficially Owns, directly or indirectly, more than thirty-three and one third
percent of, respectively, the then-outstanding shares of common stock of the
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such entity, and (3) at least a
majority of the members of the board of directors or trustees of the entity
resulting from such Business Combination or a Parent were Incumbent Directors at
the time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

  (d) The stockholders of the Corporation approve a plan of complete liquidation
or dissolution of the Corporation (other than in the context of a merger,
consolidation, reorganization, asset sale or other extraordinary transaction
covered by, and which does not constitute a Change in Control Event under,
clause (c) above).

 

18



--------------------------------------------------------------------------------

  7.4 Other Acceleration Rules.  Any acceleration of awards pursuant to this
Section 7 shall comply with applicable legal requirements and, if necessary to
accomplish the purposes of the acceleration or if the circumstances require, may
be deemed by the Administrator to occur prior to the applicable event, provided
that the original terms of the award will be reinstated if the event giving rise
to the acceleration does not actually occur. The Administrator may override the
provisions of Section 7.2, 7.3 and 7.5 by express provision in the award
agreement and may accord any Eligible Person a right to refuse any acceleration,
whether pursuant to the award agreement or otherwise, in such circumstances as
the Administrator may approve. The portion of any ISO accelerated in connection
with a Change in Control Event or any other action permitted hereunder shall
remain exercisable as an ISO only to the extent the applicable $100,000
limitation on ISOs is not exceeded. To the extent exceeded, the accelerated
portion of the option shall be exercisable as a nonqualified stock option under
the Code.

 

  7.5 Golden Parachute Limitation.  Notwithstanding anything else contained in
this Section 7 to the contrary and unless otherwise expressly provided by the
Administrator, in no event shall an award be accelerated under this Plan to an
extent or in a manner which would not be fully deductible by the Corporation or
one of its Subsidiaries for federal income tax purposes because of Section 280G
of the Code, nor shall any payment hereunder be accelerated to the extent any
portion of such accelerated payment would not be deductible by the Corporation
or one of its Subsidiaries because of Section 280G of the Code. If a participant
would be entitled to benefits or payments hereunder and under any other plan or
program that would constitute “parachute payments” as defined in Section 280G of
the Code, then the participant may by written notice to the Corporation
designate the order in which such parachute payments will be reduced or modified
so that the Corporation or one of its Subsidiaries is not denied federal income
tax deductions for any “parachute payments” because of Section 280G of the Code.

 

8. OTHER PROVISIONS

 

  8.1

Compliance with Laws.  This Plan, the granting and vesting of awards under this
Plan, the offer, issuance and delivery of shares of Common Stock, the acceptance
of promissory notes and/or the payment of money under this Plan or under awards
are subject to compliance with all applicable federal, state, local and foreign
laws, rules and regulations (including but not limited to state and federal
securities law and federal margin requirements) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Corporation, be necessary or advisable in connection therewith. The
person acquiring any securities under this Plan will, if requested

 

19



--------------------------------------------------------------------------------

  by the Corporation or one of its Subsidiaries, provide such assurances and
representations to the Corporation or one of its Subsidiaries as the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.

 

  8.2 No Rights to Award.  No person shall have any claim or rights to be
granted an award (or additional awards, as the case may be) under this Plan,
subject to any express contractual rights (set forth in a document other than
this Plan) to the contrary.

 

  8.3 No Employment/Service Contract.  Nothing contained in this Plan (or in any
other documents under this Plan or in any award) shall confer upon any Eligible
Person or other participant any right to continue in the employ or other service
of the Corporation or one of its Subsidiaries, constitute any contract or
agreement of employment or other service or affect an employee’s status as an
employee at will, nor shall interfere in any way with the right of the
Corporation or one of its Subsidiaries to change a person’s compensation or
other benefits, or to terminate his or her employment or other service, with or
without cause. Nothing in this Section 8.3, however, is intended to adversely
affect any express independent right of such person under a separate employment
or service contract other than an award agreement.

 

  8.4 Plan Not Funded.  Awards payable under this Plan shall be payable in
shares or from the general assets of the Corporation, and no special or separate
reserve, fund or deposit shall be made to assure payment of such awards. No
participant, beneficiary or other person shall have any right, title or interest
in any fund or in any specific asset (including shares of Common Stock, except
as expressly otherwise provided) of the Corporation or one of its Subsidiaries
by reason of any award hereunder. Neither the provisions of this Plan (or of any
related documents), nor the creation or adoption of this Plan, nor any action
taken pursuant to the provisions of this Plan shall create, or be construed to
create, a trust of any kind or a fiduciary relationship between the Corporation
or one of its Subsidiaries and any participant, beneficiary or other person. To
the extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.

 

  8.5 Tax Withholding.  Upon any exercise, vesting, or payment of any award or
upon the disposition of shares of Common Stock acquired pursuant to the exercise
of an ISO prior to satisfaction of the holding period requirements of
Section 422 of the Code, or upon any other tax withholding event with respect to
any award, arrangements satisfactory to the Corporation shall be made to provide
for any taxes the Corporation or any of its Subsidiaries may be required to
withhold with respect to such award event or payment. Such arrangements may
include (but are not limited to) any one of (or a combination of) the following:

 

  (a) The Corporation or one of its Subsidiaries shall have the right to require
the participant (or the participant’s personal representative or beneficiary, as
the case may be) to pay or provide for payment of at least the minimum amount of
any taxes which the Corporation or one of its Subsidiaries may be required to
withhold with respect to such award event or payment.

 

20



--------------------------------------------------------------------------------

  (b) The Corporation or one of its Subsidiaries shall have the right to deduct
from any amount otherwise payable in cash (whether related to the award or
otherwise) to the participant (or the participant’s personal representative or
beneficiary, as the case may be) the minimum amount of any taxes which the
Corporation or one of its Subsidiaries may be required to withhold with respect
to such award event or payment.

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the minimum applicable
withholding obligation on exercise, vesting or payment (unless otherwise
provided by the Administrator and such change does not trigger unintended
accounting consequences). The Corporation may, with the Administrator’s
approval, accept one or more promissory notes from any Eligible Person in
connection with taxes required to be withheld upon the exercise, vesting or
payment of any award under this Plan; provided that any such note shall be
subject to terms and conditions established by the Administrator and the
requirements of applicable law.

 

  8.6 Effective Date, Termination and Suspension, Amendments.

8.6.1    Effective Date.  This Plan is effective as of September 21, 2004, the
date of its initial approval by the Board (the “Effective Date”). The Amendment
and Restatement of this Plan is effective as of August 5, 2015. Unless earlier
terminated by the Board and subject to any extension that may be approved by
stockholders, this Plan shall terminate at the close of business on August 4,
2025. After the termination of this Plan either upon such stated expiration date
or its earlier termination by the Board, no additional awards may be granted
under this Plan, but previously granted awards (and the authority of the
Administrator with respect thereto, including the authority to amend such
awards) shall remain outstanding in accordance with their applicable terms and
conditions and the terms and conditions of this Plan.

8.6.2    Board Authorization.  The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part. No awards
may be granted during any period that the Board suspends this Plan.

 

21



--------------------------------------------------------------------------------

8.6.3    Stockholder Approval.  An amendment to this Plan shall be subject to
stockholder approval only to the extent then required by applicable law or stock
exchange rules or deemed necessary or advisable by the Board.

8.6.4    Amendments to Awards.  Without limiting any other express authority of
the Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 3.2.

8.6.5    Limitations on Amendments to Plan and Awards.  No amendment, suspension
or termination of this Plan or change of or affecting any outstanding award
agreement shall, without written consent of the participant, affect in any
manner materially adverse to the participant any rights or benefits of the
participant or obligations of the Corporation under any award granted under this
Plan prior to the effective date of such change. Changes, settlements and other
actions contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6 and shall not require stockholder
approval or the consent of the award holder.

 

  8.7 Privileges of Stock Ownership.  Except as otherwise expressly authorized
by the Administrator or this Plan, a participant shall not be entitled to any
privilege of stock ownership as to any shares of Common Stock not actually
delivered to and held of record by the participant. Except expressly required by
Section 7.1 or otherwise expressly provided by the Administrator, no adjustment
will be made for dividends or other rights as a stockholder for which a record
date is prior to such date of delivery.

 

  8.8 Governing Law; Construction; Severability.

8.8.1    Choice of Law.  This Plan, the awards, all documents evidencing awards
and all other related documents shall be governed by, and construed in
accordance with the laws of the State of Delaware, notwithstanding any Delaware
or other conflict of law provision to the contrary.

8.8.2    Severability.  If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.

8.8.3    Plan Construction.  It is intended that this Plan, as well as awards
granted under this Plan, comply with, and not result in any tax, penalty or
interest under, Section 409A of the Code. This Plan, as well as awards granted
under this Plan, shall be construed and interpreted accordingly.

 

  8.9 Captions.  Captions and headings are given to the sections and subsections
of this Plan solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

 

22



--------------------------------------------------------------------------------

  8.10 Stock-Based Awards in Substitution for Stock Options or Awards Granted by
Other Corporation.  Awards may be granted to Eligible Persons in substitution
for or in connection with an assumption of employee stock options, SARs,
restricted stock or other stock-based awards granted by other entities to
persons who are or who will become Eligible Persons in respect of the
Corporation or one of its Subsidiaries, in connection with a distribution,
merger or other reorganization by or with the granting entity or an affiliated
entity, or the acquisition by the Corporation or one of its Subsidiaries,
directly or indirectly, of all or a substantial part of the stock or assets of
the employing entity. The awards so granted need not comply with other specific
terms of this Plan, provided that the awards reflect adjustments giving effect
to the assumption or substitution consistent with the conversion applicable to
the Common Stock (or the securities otherwise subject to the award) in the
transaction and any change in the issuer of the security. Any shares that are
delivered and any awards that are granted by, or become obligations of, the
Corporation, as a result of the assumption by the Corporation of, or in
substitution for, outstanding awards previously granted by an acquired company
(or previously granted by a predecessor employer (or direct or indirect parent
thereof) in the case of persons that become employed by the Corporation or one
of its Subsidiaries in connection with a business or asset acquisition or
similar transaction) shall not be counted against the Share Limit or other
limits on the number of shares available for issuance under this Plan.

 

  8.11 Non-Exclusivity of Plan.  Nothing in this Plan shall limit or be deemed
to limit the authority of the Board or the Administrator to grant awards or
authorize any other compensation, with or without reference to the Common Stock,
under any other plan or authority.

 

  8.12 No Corporate Action Restriction.  The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Corporation or any Subsidiary (or any of
their respective shareholders, board of directors or committees thereof, as the
case may be) to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any Subsidiary, (f) any other award, grant, or
payment of incentives or other compensation under any other plan or authority
(or any other action with respect to any benefit, incentive or compensation), or
(g) any other corporate act or proceeding by the Corporation or any Subsidiary.
No participant, beneficiary or any other person shall have any claim under any
award or award agreement against any member of the Board or the Administrator,
or the Corporation or any employees, officers or agents of the Corporation or
any Subsidiary, as a result of any such action.

 

23



--------------------------------------------------------------------------------

  8.13 Other Company Benefit and Compensation Programs.  Payments and other
benefits received by a participant under an award made pursuant to this Plan
shall not be deemed a part of a participant’s compensation for purposes of the
determination of benefits under any other employee welfare or benefit plans or
arrangements, if any, provided by the Corporation or any Subsidiary, except
where the Administrator expressly otherwise provides or authorizes in writing.
Awards under this Plan may be made in addition to, in combination with, as
alternatives to or in payment of grants, awards or commitments under any other
plans, arrangements or authority of the Corporation or its Subsidiaries.

 

  8.14 Forfeiture and Clawback Provisions.

 

  (a) All awards (including any proceeds, gains or other economic benefit
actually or constructively received by the award holder upon any receipt,
vesting, payment or exercise of any award or upon the receipt or resale of any
shares of Common Stock underlying the award) shall be subject to the provisions
of any clawback or similar policy implemented by the Corporation from time to
time, including, without limitation, any clawback or similar policy adopted to
comply with the requirements of applicable law, such as the Dodd-Frank Wall
Street Reform and Consumer Protection Act and any rules or regulations
promulgated thereunder, to the extent set forth in such clawback policy and/or
in the applicable award agreement.

 

  (b) Pursuant to its authority to determine the terms and conditions applicable
to awards under the Plan and without limiting the generality of that authority,
the Administrator shall have the right to provide, in the applicable award
agreement or other written agreement that: (i) any proceeds, gains or other
economic benefit actually or constructively received by the award holder upon
any receipt, vesting, payment or exercise of the award, or upon the receipt or
resale of any shares of Common Stock underlying the award, shall be paid to the
Corporation, and (ii) the award shall terminate and any outstanding portion of
the award (whether or not vested) shall be forfeited, if (x) a termination of
service occurs prior to a specified date, or within a specified time period
following receipt, vesting or exercise of the award, or (y) the award holder at
any time, or during a specified time period, engages in any activity in
competition with the Corporation, or which is inimical, contrary or harmful to
the interests of the Corporation, as further defined by the Administrator for
purposes of the award, or (z) the award holder incurs a termination of service
for “cause” (as such term is defined by the Administrator for purposes of the
award).

 

24